PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/680,713
Filing Date: 12 Nov 2019
Appellant(s): Talkdesk, Inc.



__________________
Marc Kaufman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the Appeal Brief, Appellant argues:
1) The claims recite conducting a binary search on the results of the simulation for at least one skill for each of the single skilled agents required to satisfy the residual need. The rejection appears to ignore that the binary search is conducted on results of a simulation, i.e., an execution of a model of activity and staffing in a call center, and as part of a step for determining residual need. While Ter does teach a search, the search is performed to determine a customer service representative (CSR) factor or service level threshold (SLT) factor. These factors are used in validation of a forecasting model as described in [0159] of Ter. The searches described in Ter are not executed on a simulation to determine residual need as recited in the claims.
The searches in Ter that are cited by the Examiner are searches of SLT (Service Level Threshold) factors and CSR (Customer Service Representative) factors. See Advisory Action Continuation Sheet. The service SLT factor specifies a service level and the CSR factor is an unspecified staffing factor. Each of these is a factor expressed as a numerical value. These factors do not specify skills in any manner. Accordingly, the search of Ter is not per skill and is not a binary search for at least one skill for each of the single skilled agents. The independent claims expressly recite “wherein the calculating includes performing a simulation and conducting a binary search on the results of the simulation for at least one skill for each of the single skilled agents required to satisfy the residual need.”
2) The prior art also fails to teach or suggest that the method is performed in response to detecting a surge (as recited in claim 6) or that the method is performed in response to adding or removing an agent from a schedule (as recited in claim 7).

With respect to argument 1, the Examiner respectfully disagrees. 
Ter et al disclose In operation 315, a model is built to simulate how contacts are routed within the telecommunications network. In one embodiment, the routing simulation model reflects the routing of contacts in relation to a queue and which of a type of staff handles the contacts (¶ 0051). The table 400 may be used in order to simulate the multi-skill/multi-media efficiency in determining service performance for the entire network. The table comprises the Number of Agents FTE 405 and the desired Target Performance Metric 410 (¶ 0054).
The Number of Interaction Volume and Average Handle Time by Contact/Interaction Type for each interval input may be used by a simulation model to search for the staffing requirement number by contact type, which in turn will be used to allocate across the staff type(s) that can handle the contact type (¶ 0123).
Using the validated models generated from the process 300, a search is performed for the contact type requirement (i.e., the number of total staff required in order to achieve service goals for a specific contact type). The contact type requirement determined is allocated in an optimal manner to different staff type(s) that can handle the contact type. The results comprise the staff type requirement and the contact-staff type requirement (i.e., the allocation of staff (or time) in handling different contact types in order to meet certain performance goals) (¶ 0117).
In the second step of the approach, another search may be performed and the exact Customer Service Representative (CSR) factor value is determined. In one embodiment, the range may be divided into blocks of smaller CSR factors and the error functions evaluated. Alternatively, a binary search may be performed to determine the optimal CSR factor (¶ 0202). 
In the second step, another search may be performed to determine the exact SLT factor value. The range may be divided into chunks of smaller SLT factors and the error functions evaluated, or a binary search may be performed to identify the optimal SLT parameter which minimizes the error function of the SL (¶ 0206).
As such, and contrary to Appellant’s assertion, Ter et al indeed disclose conducting a binary search on the results of the simulation for at least one skill for each of the single skilled agents required to satisfy the residual need.

With respect to argument 2, the Examiner respectfully disagrees.
As per claim 6, Seetharaman et al disclose the method is performed in response to detecting a surge (i.e., One embodiment of the long-range planner includes an event planner with which a user is able to define an event, with temporal specification. Thereafter, the user specifies the impact of the event on the contact center in terms of contact center statistics, such as volume forecast ramps or AHT spikes, ¶ 0038).
As per claim 7, Seetharaman et al disclose the method is performed in response to adding or removing an agent from a schedule (i.e., For headcount planning and need calculation, the user specifies a variety of aspects of planned and unplanned shrinkage and inefficiency (e.g. absenteeism, recurrent training, vacation, etc.). In addition, the user specifies overall work hours of a full-time agent. Based on these values, the service goals and the volume forecast, an estimate of the staffing hours need on a per-queue basis is produced, ¶ 0033).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623
July 28, 2022


Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.